Exhibit 10.9



AVENUE CAPITAL MANAGEMENT II, L.P.
535 Madison Avenue
14th Floor
New York, New York 10022
SOLUS CORE OPPORTUNITIES MASTER FUND LTD
c/o Solus Alternative Asset Management LP
430 Park Avenue
New York, New York 10022



 
March 16, 2010       
 


 
NextWave Wireless LLC
NextWave Wireless Inc.
12670 High Bluff Drive
San Diego, CA 92130
 
Attention:  Independent Committee
     of the Board of Directors


 
Senior Secured Notes Commitment Letter
 
Ladies and Gentlemen:
 
You have advised Avenue Capital Management II, L.P. (“Avenue Capital”), acting
on behalf of its managed investment funds set forth on the signature page hereto
(collectively, the “Avenue Capital Funds,” and together with Avenue Capital,
“Avenue Capital Group”) and Solus Core Opportunities Master Fund Ltd (“Core”) or
one or more of its affiliates or co-investors (collectively, the “Core Funds”
and together with Solus Alternative Asset Management LP, “Sola Group”) that
NextWave Wireless Inc., a corporation organized under the laws of the State of
Delaware (the “Parent”), and NextWave Wireless LLC, a limited liability company
organized under the laws of the State of Delaware (the “Company”, and together
with the Parent, “you”), are seeking financing for the Company in light of
build-out requirements with respect to certain spectrum holdings owned by the
Company or any of its subsidiaries in the form of additional senior secured
first lien issuances of notes providing aggregate cash proceeds of up to $25.0
million (the “Incremental Indebtedness” or the “Financing”).  The Incremental
Indebtedness will be a further issuance of, and part of the same series of
indebtedness of $350 million (original principal amount) of senior secured notes
(the “Existing First Lien Notes”), that were issued under the Purchase Agreement
dated July 17, 2006, governing the Existing First Lien Notes (as amended from
time to time, the “First Lien Purchase Agreement”), and will be evidenced by
notes (collectively, the “Senior Incremental Notes”) substantially in the form
attached as Annex III to the Amendment and Limited Waiver to the Note Agreements
dated as of March 16, 2010 (the “March Amendment”).  All references to “dollars”
or “$” in this agreement and the attachments and annexes hereto (collectively,
this “Commitment Letter”) are references to United States dollars.
 

 
1

--------------------------------------------------------------------------------

 

Commitments.
 
You have requested that the Avenue Capital Funds and the Core Funds commit to
purchase the Senior Incremental Notes.  The Avenue Capital Funds and the Core
Funds are pleased to advise you of the Avenue Capital Funds’ commitment to
purchase 80% of the Senior Incremental Notes of the Company and of the Core
Funds’ commitment to purchase 20% of the Senior Incremental Notes of the Company
upon the terms and subject to the conditions set forth or referred to in this
Commitment Letter. The commitments of the Avenue Capital Funds and the Core
Funds are several and not joint.
 
The Avenue Capital Funds’ commitment and the Core Funds’ commitment are subject
to (i) the execution, delivery and effectiveness on the date hereof of the March
Amendment, (ii) the satisfaction, on  and as of each date on which Senior
Incremental Notes are to be issued and purchased (each, a “Purchase Date”) of
the conditions set forth on Annex I hereto, and (iii) the execution and delivery
of the Senior Incremental Notes and related purchase, guaranty and security
documentation substantially in the form of the Second Lien Incremental
Indebtedness Agreement dated as of July 2, 2009 by and among certain purchasers,
the Company, Parent and each Guarantor (the “Incremental Agreement”) with such
changes as are necessary or appropriate to reflect the issuance of the Senior
Incremental Notes (including certain provisions from the First Lien Purchase
Agreement that shall be incorporated mutatis mutandis into such documentation
but excluding (i) the requirements to deliver a solvency opinion, related
certificate and fairness opinion referred to in Sections 4(e), 4(f) and 4(g) of
the Incremental Agreement and (ii) the representations and warranties set forth
in Section 4.25 of the First Lien Purchase Agreement) and otherwise in form and
substance reasonably satisfactory to the Avenue Capital Funds and the Core
Funds, in respect of each Purchase Date (collectively with the Senior
Incremental Notes, the “Notes Documentation”).
 
Independent Parties.
 
Each of Avenue Capital and Core hereby represents that they are separate and
distinct parties with respect to the Financing and have acted as such when
working with the Company to structure the Financing.  Each of Avenue Capital and
Core hereby confirms that it is making its investment decision independently and
has no agreement with the other party to acquire, hold, vote or dispose of any
securities of the Company.
 
Information.
 
You hereby represent and covenant that (a) all information (other than the
financial projections (the “Projections”)) that has been made available to
Avenue Capital Group and Sola Group by you or any of your representatives in
connection with the transactions contemplated hereby (the “Information”), when
taken as a whole, is complete and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in the light of the
circumstances under which such statements are made, not misleading, (b) the
Projections that have been made available to Avenue Capital Group and Sola Group
by you or any of your representatives in connection with the transactions
contemplated hereby have been prepared in good faith based upon assumptions
believed by you to be reasonable (it being understood that projections by their
nature are inherently uncertain and no assurances are being given that the
results reflected in the Projections will be achieved) and (c) the Company
individually and the Company and the Guarantors (as defined in the First Lien
Purchase Agreement), taken as a whole on a consolidated basis,
 

 
2

--------------------------------------------------------------------------------

 

after giving effect to (i) the incurrence of all indebtedness and obligations
being incurred in connection herewith and (ii) the March Amendment, will be
Solvent (as defined in the First Lien Purchase Agreement).  By your acceptance
below, you hereby agree to deliver, not later than the Deadline (as hereinafter
defined), to Avenue Capital and Core a solvency certificate from the Company and
the Parent dated on or about the date of this Commitment Letter and addressed to
Avenue Capital and Core, in form, scope and substance satisfactory to Avenue
Capital and Core, with appropriate attachments and demonstrating that after
giving effect to the consummation of the transactions contemplated by this
Commitment Letter and the March Amendment, the Company and the Parent, each
individually, and the Parent and its subsidiaries, taken as a whole on a
consolidated basis, will be Solvent (as such term is defined in the First Lien
Purchase Agreement).
 
Indemnity and Expenses.
 
By your acceptance below, you hereby agree to indemnify and hold harmless Avenue
Capital, the Avenue Capital Funds, Solus Alternative Asset Management LP
(“Solus”), the Core Funds and each of their respective affiliates (including,
without limitation, controlling persons) and the directors, officers, employees,
advisors and agents of the foregoing (each, an “Indemnified Person”) from and
against any and all losses, claims, costs, expenses, damages or liabilities (or
actions or other proceedings commenced or threatened in respect thereof) that
arise out of or in connection with this Commitment Letter, the Senior
Incremental Notes or any of the transactions contemplated hereby or thereby, and
to reimburse each Indemnified Person promptly upon its written demand for any
legal or other expenses incurred in connection with investigating, preparing to
defend or defending against, or participating in, any such loss, claim, cost,
expense, damage, liability or action or other proceeding (whether or not such
Indemnified Person is a party to any action or proceeding); provided that any
such obligation to indemnify, hold harmless and reimburse an Indemnified Person
shall not be applicable to the extent determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted primarily from
the gross negligence or willful misconduct of such Indemnified Person.
 
You shall not be liable for any settlement of any such proceeding effected
without your written consent, but if settled with such consent or if there shall
be a final judgment against an Indemnified Person, you shall, subject to the
proviso in the preceding sentence, indemnify such Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.  You
shall not, without the prior written consent of any Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement (i) includes
an unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to or an admission of fault, culpability, or a failure to act by or
on behalf of such Indemnified Person.  None of Avenue Capital, the Avenue
Capital Funds, Solus or the Core Funds shall be responsible or liable to you or
any of your respective subsidiaries, affiliates or stockholders or any other
person or entity for any indirect, special, punitive or consequential damages
which may be alleged as a result of this Commitment Letter, the Senior
Incremental Notes or the transactions contemplated hereby or thereby.  In
addition, you hereby agree to reimburse Avenue Capital Group and Sola Group,
respectively, upon demand for all reasonable out-of-pocket costs and expenses
(including, without limitation, legal fees of separate counsel to each of Avenue
Capital Group and Sola Group, costs and expenses and all costs relating to due
diligence and the preparation and negotiation of all documents relating to the
transactions contemplated by this
 

 
3

--------------------------------------------------------------------------------

 

Commitment Letter) incurred in connection with the closing and consummation of
the Senior Incremental Notes and the transactions contemplated thereby, and the
preparation, review, negotiation, execution and delivery of this Commitment
Letter and the Notes Documentation and the administration, amendment,
modification or waiver thereof (or any proposed amendment, modification or
waiver), whether or not any of the transactions contemplated by this Commitment
Letter close or any documentation is executed and delivered or any extensions of
credit are made under any portion of the Senior Incremental Notes.  The
foregoing provisions of this paragraph shall be in addition to any rights that
any Indemnified Person may have at common law or otherwise.
 
Conflicts of Interest.
 
You acknowledge that (and waive any conflict of interest arising in connection
with):
 
 
(a)
each of (i) Avenue Capital and/or its affiliates, including the Avenue Capital
Funds (the “Avenue Affiliate Group”) and (ii) Solus and/or its affiliates,
including the Core Funds (the “Sola Affiliate Group”), in their capacity as
principal or agent, are involved in a wide range of investment activities
globally (including investment advisory; asset management; and trading) from
which conflicting interests or duties may arise and therefore, conflicts may
arise between duties of Avenue Affiliate Group members or Sola Affiliate Group
members hereunder and other duties or interests of Avenue Affiliate Group
members or Sola Affiliate Group members;

 
 
(b)
Avenue Affiliate Group members and Sola Affiliate Group members may, at any
time, (i) provide services to any other person, (ii) engage in any transaction
(on its own account or otherwise) with respect to you or any member of the same
group as you (including, without limitation, holding any Existing First Lien
Notes and any other securities issued by you), (iii) serve as a member of your
governing body or of the governing body of any member of the same group as you
or any of committees of such respective governing bodies or (iv) act in relation
to any matter for any other person whose interests may be adverse to you or any
member of your group (a “Third Party”), and may retain for their own benefit any
related remuneration or profit, notwithstanding that a conflict of interest
exists or may arise and/or any member of the Avenue Affiliate Group or the Sola
Affiliate Group is in possession or has come or comes into possession (whether
before, during or after the agreements hereunder) of information confidential to
you; provided that such information shall not be shared with any Third Party.
You accept that permanent or ad hoc arrangements/information barriers may be
used between and within divisions of Avenue Affiliate Group members or Sola
Affiliate Group members for this purpose and that locating directors, officers
or employees in separate workplaces is not necessary for such purpose;

 
 
(c)
information which is held elsewhere within the Avenue Affiliate Group or the
Sola Affiliate Group but of which none of the individual directors, officers or
employees having the conduct of transactions contemplated by this letter
actually has knowledge (or can properly obtain knowledge without breach of
internal

 

 
4

--------------------------------------------------------------------------------

 
 
procedures), shall not for any purpose be taken into account in determining an
Avenue Affiliate Group member’s or a Sola Affiliate Group member’s
responsibilities to you hereunder; and
 
 
(d)
neither Avenue Affiliate Group members nor Sola Affiliate Group members shall
have any duty to disclose to, or utilize for the benefit of, you, any non-public
information acquired in the course of providing services to any other person,
engaging in any transaction (on its own account or otherwise) or otherwise
carrying on its business.

 
Governing Law, Etc.
 
This Commitment Letter, the Avenue Capital Funds’ commitment and the Core Funds’
commitment shall not be assignable by you without the prior written consent of
Avenue Capital or Core, as applicable, and any purported assignment without such
consent shall be void. Avenue Capital Group and Sola Group reserve the right to
employ the services of their respective affiliates in providing services
contemplated by this Commitment Letter.  You also agree that the Avenue Capital
Funds and the Core Funds may at any time and from time to time assign all or any
portion of their commitments hereunder to one or more of their respective
affiliates.  You further acknowledge that Avenue Capital Group and Sola Group
may share with any of their respective affiliates, and such affiliates may share
with Avenue Capital Group and Sola Group, any information related to you or any
of your respective subsidiaries or affiliates (including, without limitation,
information relating to creditworthiness) and the transactions contemplated
hereby.  Avenue Capital Group and Sola Group agree to treat, and cause any such
respective affiliate to treat, all non-public information provided to Avenue
Capital Group or Sola Group by you as confidential information in accordance
with their customary practices.
 
This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by Avenue Capital, Core and
you.  This Commitment Letter may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile transmission or by pdf shall be
effective as delivery of a manually executed counterpart of this Commitment
Letter.  Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter.  This Commitment Letter is intended to be for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, and may not be relied on by, any persons other than the
parties hereto and, with respect to the indemnification provided under the
heading “Indemnity and Expenses,” each Indemnified Person.
 
This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflicts of
law to the extent that the application of the laws of another jurisdiction will
be required thereby.  Any right to trial by jury with respect to any claim or
action arising out of this Commitment Letter is hereby waived.  You hereby
submit to the non-exclusive jurisdiction of the federal and New York State
courts located in The City of New York (and appellate courts thereof) in
connection with any dispute related to this Commitment Letter or any of the
matters contemplated hereby, and agree that service of any process, summons,
notice or document by registered mail addressed to you shall be effective
service of process against you for any suit, action or proceeding relating to
any such dispute.  You irrevocably and unconditionally waive any
 

 
5

--------------------------------------------------------------------------------

 

objection to the laying of such venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
has been brought in an inconvenient forum.  A final judgment in any such suit,
action or proceeding brought in any such court may be enforced in any other
courts to whose jurisdiction you are or may be subject by suit upon judgment.
 
Please indicate your acceptance of the terms hereof by returning to Avenue
Capital and Core executed counterparts of this Commitment Letter not later than
5:00 p.m., New York City time, on Friday, March 19, 2010 (the “Deadline”).  This
Commitment Letter, the Avenue Capital Funds’ commitment and the Core Funds’
commitment hereunder are also conditioned upon your acceptance hereof, and
Avenue Capital’s and Core’s receipt of an executed counterpart hereof on or
prior to the Deadline.  Upon your execution and delivery of this Commitment
Letter, you shall be bound to the terms and agreements contained in this
Commitment Letter.  The expense reimbursement, confidentiality, indemnification
and governing law and forum provisions hereof shall survive termination of (i)
this Commitment Letter (or any portion hereof) and (ii) any or all of the Avenue
Capital Funds’ commitment or the Core Funds’ commitment hereunder.
 
[Signature Page Follows]
 


 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

Avenue Capital Group and Sola Group are pleased to have been given the
opportunity to assist you in connection with the Financing.
 
 
Very truly yours,
 
AVENUE CAPITAL MANAGEMENT II, L.P. (on behalf of Avenue Investments, L.P.,
Avenue International, Ltd., Avenue Special Situations Fund IV, L.P., Avenue
Special Situations Fund V, L.P., Avenue AIV US, L.P., Avenue International
Master, L.P., Avenue CDP Global Opportunities Fund, L.P. and/or any of its
affiliate entities)
 
SOLUS CORE OPPORTUNITIES MASTER FUND LTD
By:
 
/s/  Sonia Gardner
 
 
By:
 
/s/  Christopher Bondy
 
 
 
Name:
Sonia Gardner
 
 
 
Name:
Christopher Bondy
 
 
Title:
President and Managing Partner
 
 
 
Title:
Authorized Signatory
 



 
Accepted and agreed to as of
 
 
the date first written above:
 
NEXTWAVE WIRELESS LLC
     
By:
/s/  Francis J. Harding
     
Name:
Francis J. Harding
   
Title:
Treasurer
 



NEXTWAVE WIRELESS INC.
     
By:
/s/  Francis J. Harding
     
Name:
Francis J. Harding
   
Title:
Executive Vice President and
Chief Financial Officer
 







 

Signature Page to Commitment Letter
 
 
7

--------------------------------------------------------------------------------

 

ANNEX I
 
CONDITIONS TO EACH PURCHASE OF
 
SENIOR INCREMENTAL NOTES
 
The Avenue Capital Funds’ commitment and the Core Funds’ commitment under the
Commitment Letter with respect to the purchase from time to time, or at any
time, of any of the Senior Incremental Notes are subject to the conditions set
forth in the Commitment Letter and satisfaction of each of the conditions
precedent set forth below.  All capitalized terms used but not defined herein
shall have the meanings provided in the Commitment Letter to which this Annex I
is attached.
 
1. Avenue Capital and Core shall have received a written request to purchase
Senior Incremental Notes no later than ten (10) and no earlier than fifteen (15)
Business Days prior to the intended Purchase Date for such purchase.  Such
request shall not be for a Purchase Date later than July 31, 2010.  Such notice
shall specify: (a) the intended Purchase Date, and (b) the aggregate principal
amount of Senior Incremental Notes that are requested to be purchased (which
amount shall not be less than $5,000,000).
 
2. All Senior Incremental Notes shall be substantially in the form attached as
Annex III to the March Amendment and all Notes Documentation shall be
substantially in the form of the Second Lien Incremental Indebtedness Agreement
dated as of July 2, 2009 by and among certain purchasers, the Company, Parent
and each Guarantor with such changes as are necessary or appropriate to reflect
the issuance of the Senior Incremental Notes (including certain provisions from
the First Lien Purchase Agreement that shall be incorporated mutatis mutandis
into such documentation but excluding (i) the requirements to deliver a solvency
opinion, related certificate and fairness opinion referred to in Sections 4(e),
4(f) and 4(g) of the Incremental Agreement and (ii) the representations and
warranties set forth in Section 4.25 of the First Lien Purchase Agreement) and
otherwise in form and substance reasonably satisfactory to Avenue Capital and
Core, and Avenue Capital and Core shall have received duly executed counterparts
of the Notes Documentation.
 
3. All conditions precedent to the purchase of the Senior Incremental Notes
contained in the Notes Documentation shall have been satisfied or waived by each
of Avenue Capital and Core, and the representations and warranties of the
Company and the Parent and their respective subsidiaries contained in the Notes
Documentation shall be true and correct as of the related Purchase Date.
 
4. The Parent and the Company shall have provided the documentation and other
information to the Avenue Capital Funds and the Core Funds that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations.
 
5. The Collateral Agent under the Senior Incremental Notes shall have a
perfected, first priority lien on and security interest in the Collateral (as
defined in the First Lien Purchase Agreement).
 
6. No Default or Event of Default shall have occurred under any of the First
Lien Purchase Agreement, the Second Lien Note Purchase Agreement or the Exchange
Note Exchange Agreement.
 
7. There shall be no legal bar to the issuance of the Senior Incremental Notes.


Annex I - 1
 
 
 

--------------------------------------------------------------------------------

 
 
 
8. All costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation payable to Avenue Capital, the Avenue Capital
Funds, Solus, the Core Funds and the Collateral Agent under the First Lien
Purchase Agreement, the Second Lien Note Purchase Agreement, the Exchange Note
Exchange Agreement, and the Senior Incremental Notes shall have been paid to the
extent due.
 
 
 
 
 
 
 
 

 
 
 

Annex I - 2
 
 
